                  CASE 0:20-cr-00129-NEB-HB Doc. 66 Filed 10/29/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                                                           for the
                                                  District of Minnesota

United States of America,
                                             Plaintiff,

v.                                                                     Case No. 0:20−cr−00129−NEB−HB(Dft 1)

Samuel Elliott Frey,

                                             Defendant.

                                                   ARREST WARRANT

To: Any authorized law enforcement officer

     YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested)          Samuel Elliott Frey ,

who is accused of an offense or violation based on the following document filed with the court: ( ) Order of Court
( ) Indictment ( ) Superseding Indictment ( ) Information           ( ) Superseding Information       ( ) Complaint
( ) Probation Violation Petition ( ) Supervised Release Violation Petition        ( X ) Pretrial Violation Petition



This offense is briefly described as follows:
Violation of Pretrial Release


Date:                 October 29, 2020
                                                                              Kate M. Fogarty, Clerk of Court

City and state:   Minneapolis, MN
                                                                                   Printed name and title

                                                           Return

     This warrant was received on (date)                         , and the person was arrested on (date)

at (city and state)                                                                 .


Date:
                                                                                Arresting officer's signature



                                                                                  Printed name and title
                  CASE 0:20-cr-00129-NEB-HB Doc. 66 Filed 10/29/20 Page 2 of 2

                       This second page contains personal identifiers provided for law−enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                    (Not for Public Disclosure)

Name of defendant/offender:       Samuel Elliott Frey
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may stll have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                     Race:
Hair:                                                                     Eyes:
Scar, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
